Case 2:20-cv-00015-JRG Document 349 Filed 06/28/21 Page 1 of 2 PageID #: 19882




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 MONARCH NETWORKING SOLUTIONS                    §
 LLC,                                            §
                                                 §
               Plaintiff,                        §
                                                 §
 v.                                              §   CIVIL ACTION NO. 2:20-CV-00015-JRG
                                                 §
 CISCO SYSTEMS, INC.,                            §
                                                 §
               Defendant.                        §

                                            ORDER

       Before the Court is Monarch Networking Solutions LLC (“Monarch”) and Defendant

Cisco Systems Inc.’s (“Cisco”) (collectively, the “Parties”) Agreed Motion to Dismiss with

Prejudice (the “Motion”). (Dkt. No. 348). In the Motion, the Parties jointly move to dismiss all

claims asserted by Monarch against Cisco and all claims asserted by Cisco against Monarch in the

above-captioned matter with prejudice pursuant to Fed. R. Civ. P. 41(a)(2). Having considered the

Motion, the Court is of the opinion that it should be and hereby is GRANTED.

       Accordingly, it is ORDERED that all claims asserted by Monarch against Cisco and all

claims asserted by Cisco against Monarch in the above-captioned matter are DISMISSED WITH

PREJUDICE. It is further ORDERED that all attorneys’ fees, costs of court, and expenses shall

be borne by each party incurring the same. This Order constitutes a final judgment in the above-

captioned matter.

       In view of the foregoing, all pending requests for relief not expressly granted herein are

DENIED AS MOOT.

       The Clerk of Court is directed to CLOSE the above-captioned matter.
Case 2:20-cv-00015-JRG Document 349 Filed 06/28/21 Page 2 of 2 PageID #: 19883




     So Ordered this
     Jun 28, 2021




                                      2
